Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-26, 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,038,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the parent application now U.S. Patent No. 11,038,845.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22, 25-27, 29-32, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,047,109) hereafter Wang in view of Grant et al. (US 2015/0326532) hereafter Grant. 
19.  Wang discloses a method for a first host computer to implement a firewall in a network that includes first and second host computers, the method comprising: 
at the first host computer: 
aggregating a plurality of firewall rules associated with a plurality of virtual network interface controllers (VNICs) for a plurality of machines executing on the first host, in order to generate a set of firewall rules for a physical network interface controller (PNIC) of the first host (col 3, 55-col 4, 13, plurality of firewall rules containing dyn-grp1 and dyn-grp2 (see also fig 3) and replacing the groups with IP address in order to be enforced at the data appliance 102 on the perimeter of the network; see also col 2, 16-31); 
receiving a packet sent from the second host that is destined to a first machine executing on the first host and associated with first VNIC (col 2, 16-31); 
identifying a PNIC-level firewall rule that matches the received packet (col 4, 40-54; col 2, 16-31) 
but does not explicitly disclose that requires dropping any packet that matches the identified rule; 
dropping the packet before the packet is sent to the first VNIC.
However, in an analogous art, Grant discloses distributed firewall in a network including a rule that requires dropping any packet that matches an identified rule (para 29-30) and dropping the packet before the packet is sent to a destination (para 29-30; see also para 22).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Wang with the implementation of Grant in order to reduce infrastructure costs and reduce wasted network capacity (para 11).

20.  Wang and Grant disclose the method of claim 19, wherein the set of firewall rules are examined for packets received at the PNIC (Wang, col 2, 16-31; See figs 4A-4C).

21.  Wang and Grant disclose the method of claim 19, wherein the received packet matches the identified PNIC- level firewall rule because the first machine is the destination of the received packet (Wang, col 2, 16-31; See figs 4A-4C).

22.  Wang and Grant disclose the method of claim 21, wherein the received packet matches the identified PNIC- level firewall rule further because the second machine is the source of the received packet (Grant, para 29).

25.  Wang and Grant disclose the method of claim 19, wherein the first host computer implements a distributed firewall engine that is configurable by a firewall controller (Grant, fig 1) and the method further comprises: in response to receiving a control message from the firewall controller, configuring the firewall engine to apply the PNIC-level firewall rules at the PNIC instead of applying the VNIC- level firewall rules at the VNICs (Grant, para 14; Wang, col 3, 55-col 4, 13).

26.  Wang and Grant disclose the method of claim 25, wherein the firewall controller aggregates the plurality VNIC-level firewall rules to produce the PNIC-level firewall rules (Wang, col 3, 55-col 4, 13; Grant, para 10-17).

27.  Wang and Grant disclose the method of claim 19 further comprising: at the first host computer: identifying a first firewall rule that is applicable to an ingress packet to the first machine from a second machine executing on a second host computer (Wang, figs 4A-4C, col 3, 55-col 4, 13); based on the first firewall rule, generating a second firewall rule that is applicable at the second host to egress packets destined to the first machine from the second machine (Wang, figs 4A-4C, col 3, 55-col 4, 13); and instructing the second host to apply the second firewall rule to egress packets from the second machine to the first machine (Wang, figs 4A-4C, col 3, 55-col 4, 13).

Claims 29-32, 35-37 are similar in scope to claims 19-22, 25-27 and are rejected under similar rationale.

Claim(s) 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Grant as applied to claims 27, 37 above, and further in view of Blaisdell et al. (US 7,853,998) hereafter Blaisdell.
28. Wang and Grant disclose the method of claim 27, wherein the first host computer implements a firewall engine configurable by a firewall controller (Grant, para 10-17) but do not explicitly disclose and prior to the identifying the first firewall rule, the method further comprises: receiving, from the firewall engine of the first host, a report message reporting the first host computer applies the first firewall rule to block ingress packets from a source network address associated with the second machine; and based on the source network address, identifying the second host computer to receive the second firewall rule.  However, in an analogous art, Blaisdell discloses firewall propagation including prior to the identifying the first firewall rule, the method further comprises: receiving, from the firewall engine of the first host, a report message reporting the first host computer applies the first firewall rule to block ingress packets from a source network address associated with the second machine; and based on the source network address, identifying the second host computer to receive the second firewall rule (col 5, 49-63; col 12, 9-41).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Wang and Grant with the implementation of Blaisdell in order to preserve bandwidth further upstream (col 1, 51-56).

Claim 38 is similar in scope to claim 28 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439